TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED DECEMBER 12, 2017



                                      NO. 03-17-00295-CV


                  Barbara A. Garrett and Nelson Gene Garrett, Appellants

                                                 v.

                         Shay Brinkley and Robin Brinkley, Appellees




        APPEAL FROM THE 424TH DISTRICT COURT OF BURNET COUNTY
             BEFORE JUSTICES PURYEAR, FIELD, AND BOURLAND
                AFFIRMED -- OPINION BY JUSTICE PURYEAR




This is an appeal from the judgment signed by the trial court on February 3, 2017. Having

reviewed the record and the parties’ arguments, the Court holds that there was no reversible error

in the judgment. Therefore, the Court affirms the trial court’s judgment. Appellants shall pay all

costs relating to this appeal, both in this Court and the court below.